     Case 2:14-cv-02883-TLN-DMC Document 109 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAIAN BRANDON,                                      No. 2:14-CV-2883-TLN-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    L. WILLIAMS, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion for the appointment of counsel

19   (ECF No. 108).

20                  The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:14-cv-02883-TLN-DMC Document 109 Filed 02/17/21 Page 2 of 2


 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff states that appointment of counsel is necessary to represent him at trial.

 9   See ECF No. 108, pg. 1. Plaintiff’s motion will be denied because the issues involved in this case

10   are not factually or legally complex, Plaintiff has demonstrated an ability to articulate his claims

11   on his own, and, though Plaintiff’s claims have survived summary judgment, the Court cannot say

12   that Plaintiff has demonstrated a likelihood that he will ultimately prevail on the merits. Notably,

13   Plaintiff’s current motion does not outline any exceptional circumstances justifying the

14   appointment of counsel.

15                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for the

16   appointment of counsel (ECF No. 108) is denied.

17

18   Dated: February 17, 2021
                                                            ____________________________________
19                                                          DENNIS M. COTA
20                                                          UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26
27

28
                                                        2
